08/12/2020

ORIGINAL                                                                                     Case Number: DA 20-0103


                                                                                   FILED
                                                                                   AUG 1 2 2020
                                                                               Bowen Greenwocy.
                                                                             Clerk of Suprern
                                                                                Statca - F




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0103

IN RE THE PARENTING OF:

A.H., a Minor Child,

EDWARD "JIMMY" HAERR,

            Petitioner and Appellee,                                     GRANT OF EXTENSION

      v.

TIFFANY P. WHELAHAN,

            Respondent and Appellant.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellee is given an extension of time
until August 28,2020, to prepare, file, and serve the Appellee's brief.

DATED this August 12, 2020




                                                                      Clerk ofthe Supreme Court




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705